          Case 2:18-cv-04375-CFK Document 18 Filed 12/11/18 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF PENNSYLVANIA
                          PHILADELPHIA DIVISION
________________________________________

 JAMES EVERETT SHELTON AND JON
 FREY, on behalf of themselves and others
 similarly situated,

                Plaintiffs,
                                                        Case No. 2:18-cv-4375-CMR
 vs.

 DIRECT ENERGY, LP and KAA ENERGY,                     COMPLAINT – CLASS ACTION
 INC.

                Defendants.



                 PLAINTIFF’S MOTION FOR AN EXTENSION OF TIME

       Plaintiffs James Everett Shelton and Jon Frey move the Court for an Order allowing them

a 7-day extension to December 18, 2018 to allow them to file a response to Defendant Direct

Energy, LP’s motion to dismiss the First Amended Complaint. (ECF No. 13). In support of this

motion, Plaintiffs states that the undersigned lead counsel for the Plaintiff has had to travel out of

state for a mediation since the Defendant filed its motion. Furthermore, the Plaintiffs filed an

Amended Complaint on November 14, 2018 (ECF No. 10) in response to the original motion

filed by Direct Energy on November 10, 2018 (ECF No. 4), when Fed. R. Civ. P. 15(a)(1)(B)

and the local rules of this Court did not require them to file that Amended Complaint until

November 24, 2018. Finally, while Plaintiff has attempted to confer with Direct Energy over the

last two days regarding this extension, the Plaintiff has not received a response, but would be

amenable to Direct Energy receiving a similar extension on any reply brief.
         Case 2:18-cv-04375-CFK Document 18 Filed 12/11/18 Page 2 of 3



       Accordingly, the Plaintiff respectfully submits that good cause exists for an order

granting Plaintiff until December 18, 2018 to file a response to the Defendant’s motion.



                                     Plaintiff,
                                     By Counsel,

Dated: December 11, 2018             By:     /s/ Anthony Paronich
                                           Anthony Paronich
                                           Email: anthony@broderick-law.com
                                           BRODERICK & PARONICH, P.C.
                                           99 High St., Suite 304
                                           Boston, Massachusetts 02110
                                           Telephone: (508) 221-1510
                                           Pro Hac Vice

                                           Clayton S. Morrow
                                           Email: csm@consumerlaw365.com
                                           Morrow & Artim, PC
                                           304 Ross Street, 7th Floor
                                           Pittsburgh, PA 15219
                                           Telephone: (412) 281-1250

                                           Brian K. Murphy (0070654)
                                           Jonathan P. Misny (0090673)
                                           Murray Murphy Moul + Basil LLP
                                           1114 Dublin Road
                                           Columbus, OH 43215
                                           (614) 488-0400
                                           (614) 488-0401 facsimile
                                           murphy@mmmb.com
                                           misny@mmmb.com
                                           Pro Hac Vice

                                           Matthew P. McCue
                                           The Law Office of Matthew P. McCue
                                           1 South Avenue, Suite 3
                                           Natick, Massachusetts 01760
                                           (508) 655-1415
                                           mmccue@massattorneys.net
                                           Subject to Pro Hac Vice




                                                2
         Case 2:18-cv-04375-CFK Document 18 Filed 12/11/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing was filed

through the Court’s CM/ECF System on December 11, 2018, and a copy was automatically

distributed to all counsel of records through that System.

                                                             _/s/ Anthony I. Paronich_________




                                                 3
